Case 2:19-cv-04846-ES-SCM Document17 Filed 04/10/19 Page 1 of 1 PagelD: 63

Michael A. Siddons

Attorney ID #017592008

The Law Firm of Michael Alan Siddons, Esquire
230 N. Monroe Street

PO Box 403

Media, PA 19063

Tel: 484-614-6546

msiddons@siddonslaw.com

Attorney for Plaintiff

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY
NEWARK VICINAGE

 

DONNA IVERY,
Plaintiff, : Civil Case No.: 2:19-cv-4846
Vv.
ADT, LLC d/b/a ADT SECURITY
SERVICES and DEFENDERS, INC.,
d/b/a PROTECT YOUR HOME,

Defendants.

 

NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS TO
DEFENDANT, DEFENDERS, INC, D/B/A PROTECT YOUR HOME

 

Plaintiff, DONNA IVERY, (‘Plaintiff’), through her attorney, The Law Firm of Michael
Alan Siddons, Esquire, pursuant to Federal Rule of Civil Procedure 41(a)(1)(A){i), voluntarily
dismisses this case, without prejudice, against Defendant, DEFENDERS, INC. d/b/a PROTECT
YOUR HOME.
DATED: April 9, 2019

RESPECTFULLY SUBMITTED,

SO ORDERED. The Clerk of Court
will CLOSE this gase. By:_/s/ Michael A. Siddons
Cf; [ Michael A. Siddons

   
 
